    Case 1:21-cv-00653-NONE-BAM Document 5 Filed 05/24/21 Page 1 of 3
                                                                                            FILED
                                   UNITED STATES JUDICIAL PANEL                             05/24/2021
                                                on
                                    MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                                      Roger A.G. Sharpe, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                                             MDL No. 2570



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −143)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 428 additional action(s) have been transferred
to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:

                           May 24, 2021


                                                           John W. Nichols
                                                           Clerk of the Panel
  Case 1:21-cv-00653-NONE-BAM Document 5 Filed 05/24/21 Page 2 of 3




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                        MDL No. 2570



                    SCHEDULE CTO−143 − TAG−ALONG ACTIONS



  DIST       DIV.     C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE         1       21−00653   McGee v. Cook Incorporated, et al. 1:21-cv-6442-RLY-TAB

CALIFORNIA NORTHERN

  CAN         5       21−02913   Souza v. Cook Incorporated et al     1:21-cv-6443-RLY-TAB

COLORADO

  CO          1       21−01183   Plagainos v. Cook Incorporated et al 1:21-cv-6444-RLY-TAB

GEORGIA NORTHERN

  GAN         1       21−01533   Ferguson v. Cook Incorporated et al 1:21-cv-6445-RLY-TAB

NEW JERSEY

   NJ         1       21−09155                            1:21-cv-6446-RLY-TAB
                                 ABDULLAH v. COOK INCORPORATED  et al

NEW YORK EASTERN

  NYE         1       21−01982   Stewart v. Cook Incorporated et al   1:21-cv-6447-RLY-TAB
NEW YORK WESTERN

  NYW         1       21−00527   Scott v. Cook Incorporated et al     1:21-cv-6448-RLY-TAB

OHIO SOUTHERN

  OHS         3       21−00118   Miliner v. Cook Group Incorporated et1:21-cv-6449-RLY-TAB
                                                                       al

SOUTH CAROLINA

   SC         6       21−01363   Bevins v. Cook Incorporated et al    1:21-cv-6450-RLY-TAB

UTAH

  UT          2       21−00226   Russell v. Cook Incorporated et al   1:21-cv-6451-RLY-TAB

WEST VIRGINIA NORTHERN
Case 1:21-cv-00653-NONE-BAM Document 5 Filed 05/24/21 Page 3 of 3

WVN       5      21−00055     Butler v. Cook Incorporated et al   1:21-cv-6452-RLY-TAB
